Citation Nr: 0823690	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel







INTRODUCTION

The veteran served on active military duty from February 1969 
to April 1971.    

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy; thus, in-
service stressors, to which the development of PTSD has been 
attributed, are presumed to have occurred. 

2.  The veteran does not have a current diagnosis of PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the veteran dated in April 2003 
and October 2003.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his service-
connection claim, (2) informing the veteran about the 
information and evidence the VA would seek to provide, and 
(3) informing the veteran about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Along with the April 
2003 VCAA notice letter, the RO also sent the veteran a PTSD 
questionnaire, which notified the veteran of the stressor 
element.  The RO also correctly issued the April 2003 and 
October 2003 VCAA notice letters prior to the January 2004 
adverse determination on appeal.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 
120.  Thus, there is no timing error with regard to the VCAA 
notice.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO failed to provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded; thus, there is a content error as to the additional 
VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Regardless, because service connection is being denied, no 
disability rating or effective date will be assigned on this 
basis.  Thus, the failure to provide additional notice 
concerning these downstream elements of the claim is moot 
and, therefore, at most harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

However, to the extent that there is a presumption of 
prejudice due to content error under Dingess, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently ruled as to how to cure such a 
defect.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), it held that any VCAA error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial.  Further, VA, not the veteran, has the 
burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  See id.  
To do this, VA must demonstrate that (1) any defect was cured 
by actual knowledge on the part of the claimant (see Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")); (2) 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  Additionally, consideration 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Here, the Board finds that the presumption of prejudice due 
to content error of the notice required by Dingess has been 
rebutted by the veteran's actual knowledge of the evidence he 
is required to submit in this case based on the statements 
submitted by him and his representative.  Specifically, 
throughout the course of the appeal process, the veteran and 
his representative submitted VA treatment records and 
detailed statements with assertions of in-service stressors 
and flashbacks and nightmares experienced by the veteran.  
These statements indicate the veteran has actual knowledge of 
the evidence required of him to substantiate his service-
connection claim for PTSD and cures any notice defect.  See 
generally Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Thus, under Sanders, even though VA may 
have erred by failing to provide Dingess notice, the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).


With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), Social Security 
Administration (SSA) disability and hearing records, private 
medical records as identified and authorized by the veteran, 
and VA treatment records.  The veteran also has submitted 
personal statements.  In addition, the VA provided the 
veteran with an examination and opinion as to whether he had 
PTSD stemming from stressors from his military service.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

However, there are VA treatment records detailing inpatient 
psychiatric treatment in 1974, which do not appear in the 
claims folder.  The Board acknowledges that VA's duty to 
assist includes obtaining records of relevant VA medical 
treatment identified by the veteran.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  In this case, the 
veteran's representative requested a remand to obtain any 
outstanding VA psychiatric treatment records.  However, any 
outstanding VA medical records would be irrelevant here as 
the veteran does not have a current diagnosis of PTSD.  These 
records also would not confirm the veteran's assertions of 
PTSD as PTSD was not acknowledged as a psychiatric disorder 
under the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) until the 
1980s.  VA is not required to search for evidence that, even 
if obtained, would make no difference in the result.  Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, there is no 
benefit to the veteran in further delaying the final 
adjudication of his appeal, which has been pending for many 
years, by remanding the case to look for VA medical records.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to 
require strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).

Thus, the Board is satisfied that all relevant evidence 
identified by the veteran has been obtained, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  




Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires (1) medical evidence diagnosing PTSD in accordance 
with VA regulations, (2) credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the DSM-IV.  See 38 C.F.R. § 3.304(f).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  Service connection by way of the 
combat presumption may also be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

If VA determines that the veteran did not engage in combat 
with the enemy, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Moreover, "[j]ust because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In 
this regard, a medical provider cannot provide supporting 
evidence that a claimed in-service event actually occurred 
based on a post-service medical examination.  Moreau, 9 Vet. 
App. at 395-96.  The veteran's own statements will not be 
sufficient.  Id.

In this case, the veteran contends that he suffers from PTSD 
as a result of several in-service stressors while in Vietnam.  
The veteran indicates being struck in the back during a 
mortar attack while he was on guard duty.  See PTSD 
questionnaire dated in May 2003.  The veteran also indicates 
witnessing a soldier being blown up next to him as they were 
talking.  According to the veteran, there were also daily 
mortar attacks.  See VA examination report dated in September 
2004.

If evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  Here, a review of 
the veteran's file confirms his combat status.  The veteran's 
DD Form 214 shows that he served in Vietnam from February 
1969 to April 1971 and that he received the Combat 
Infantryman Badge (CIB), which is prima facia evidence that 
the veteran engaged in combat.  The veteran's military 
occupational therapy (MOS) as a rifleman/light weapons 
infantryman is also supportive of his combat status.  Thus, 
the existence of the veteran's in-service stressors has been 
established by his lay statements.  
38 C.F.R. § 3.304(f).

To receive service connection for PTSD, the veteran also is 
required to show that he has a current diagnosis of PTSD.  In 
this regard, no medical evidence in the claims folder 
indicates a current diagnosis of PTSD in accordance with VA 
regulation.  38 C.F.R. § 3.304(f).  In fact, although the 
veteran has current diagnoses of several psychiatric 
disorders, including alcohol abuse and dependence, and has 
received treatment for these disorders, there is no mention 
of a PTSD diagnosis in VA treatment records dated from 1999, 
2002, and 2003.  There was also no mention of a PTSD 
diagnosis in an August 2001 SSA hearing for disability 
benefits, during which the veteran was found to have severe 
impairments, such as depression and dependent personality 
disorder.  In addition, private medical records associated 
with his SSA claim are negative for PTSD.  Notably, a 
September 2004 VA examination report indicates specifically 
that the veteran does not meet the DSM-IV criteria for PTSD, 
thus providing evidence against the veteran's claim.     

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and a current diagnosis of PTSD.  However, as mentioned 
above, absent evidence of a current PTSD diagnosis, as in 
this case, service connection simply is not possible because 
there is no present condition to attribute to incidents 
in service.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for PTSD, and the claim for 
service connection for PTSD must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


